EXHIBIT 10.10.(Q)(2)

EXECUTION COPY




FIRST AMENDMENT TO LEASE AGREEMENT
AND MODIFICATION AGREEMENT

         THIS FIRST AMENDMENT TO LEASE AGREEMENT AND MODIFICATION AGREEMENT is
dated as of July 1, 2003 (this “Agreement”) among General Electric Capital
Corporation, a Delaware corporation (“GECC”), as assignee of and
successor-in-interest to GE Capital Public Finance, Inc., a Delaware corporation
(“GECPF”), The Unified Government of Wyandotte County/Kansas City, Kansas, a
municipal corporation duly organized and validly existing under the laws of the
State of Kansas (“Lessor”), and MGP Ingredients, Inc., f/k/a Midwest Grain
Products, Inc., a Kansas corporation (“Lessee”). All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Lease Agreement dated as of August 1, 2001 (the “Lease Agreement”) among
Bondholder, Lessor and Lessee.

Recitals

         WHEREAS, GECPF, Lessor and Lessee entered into the Lease Agreement,
pursuant to which (a) GECPF purchased the Bond (as defined in the Lease
Agreement) from Lessor, (b) Lessor used the proceeds of the Bond to acquire and
renovate the Project (as defined in the Lease Agreement) from Lessee, (c) Lessee
leased the Project from Lessor and (d) Lessor assigned all of its rights and
interest in the Lease Agreement (subject to certain reserved rights specified in
the Lease Agreement) to GECPF as security for the Bonds, all in order to finance
for Lessee all or a portion of the acquisition and renovation of the Project (as
defined in the Lease Agreement).

         WHEREAS, GECPF assigned all of its rights, title and interest in the
Lease Agreement to GECC, and GECC is holder of the Bond (“Bondholder”). GECPF
has been appointed to serve as subservicer with respect to the Lease Agreement
on behalf of Bondholder;

         WHEREAS, as of July 17, 2003 (the “Closing Date”), the outstanding
principal amount of the Bond and the Lease is $4,797,619.02;

         WHEREAS, by Lessor’s and Lessee’s compliance with certain requirements
of the Code, the interest on the Bond is not included in the gross income of
Bondholder (“Tax-Exempt”);

         WHEREAS, Lessee is unable to continue to comply with certain on-going
requirements of the Code that are necessary in order to maintain the Tax-Exempt
status of the Bond;

         WHEREAS, Bondholder, Lessor and Lessee desire to amend certain
provisions of the Lease Agreement in order to (a) convert the interest rate on
the Bond and the Lease to a taxable interest rate and (b) remove certain
representations, warranties and covenants that relate to the Tax-Exempt status
of the Bond; and



--------------------------------------------------------------------------------


         WHEREAS, pursuant to the terms hereof, on the Closing Date Lessor will
deliver its $4,797,619.02 Taxable Industrial Development Revenue Bond (MGP
Ingredients, Inc.) Series 2003 in the form attached hereto as Exhibit A (the
“Taxable Bond”), and Bondholder will tender the Bond in exchange for the Taxable
Bond;

         NOW, THEREFORE, for good and valuable considerations, receipt of which
is hereby acknowledged and in consideration of the mutual covenants and
agreements hereinafter contained, the parties agree as follows:

         Section 1.  Amendments.  Provided that the terms and conditions hereof
are satisfied, Bondholder, Lessor and Lessee hereby amend the following
provisions of the Lease Agreement:

        (a)     Article I of the Lease Agreement is hereby amended by deleting
the following definitions contained therein: (i) Determination of Taxability,
(ii) Event of Taxability, (iii) Gross-Up Rate and (iv) Tax Compliance Agreement.


        (b)     The Lease Agreement is hereby amended by amending and replacing
the following sections therein with “Reserved”: (i) Section 2.07(d); (ii)
Article IV(m) and (n); (iii) Article V(l), (r), (s), (t), (u) and (w); (iv)
Section 7.01(h); (v) Section 8.03(d) and (vi) Section 11.01(i).


        (c)     Article I of the Lease Agreement is hereby amended by adding the
following new definition:


 

         “Modification Agreement” means the First Amendment to Lease Agreement
and Modification Agreement dated as of July 1, 2003 among Lessor, Lessee and
Bondholder.


        (d)     The definition of “Bond” set forth in Article I of the Lease
Agreement is hereby amended and replaced with the following new definition:


 

         “Bond” means Lessor’s $4,797,619.02 Taxable Industrial Development
Revenue Bond (MGP Ingredients, Inc.) Series 2003.


 

        (e)     Section 2.03 of the Lease Agreement is hereby amended and
replaced with the following new section:


           Section 2.03.  Interest.  The principal amount of the Bond and the
Lease hereunder outstanding from time to time shall bear interest (computed on
the basis of actual days elapsed in a 360-day year) at the rate of five and
twenty-six hundredths percent (5.26%). Interest accruing on the principal
balance of the Bond and the Lease outstanding from time to time shall be payable
as provided in Exhibit A and in the Bond and upon earlier demand in accordance
with the terms hereof or prepayment in accordance with the terms of the Bond and
Section 2.07 hereof.


 

        (f)       Section 11.01 of the Lease Agreement is hereby amended by
adding the following new subsections:



2

--------------------------------------------------------------------------------


        (l)     failure by Lessee to observe and perform any covenant, condition
or agreement contained in the Modification Agreement herein for a period of 30
days after written notice is given to Lessee; provided, however, that, if the
failure stated in such notice cannot be corrected within such 30-day period,
Bondholder will not unreasonably withhold its consent to an extension of such
time if corrective action is instituted by Lessee within the applicable period
and diligently pursued until the default is corrected; or


        (m)     any representation or warranty by Lessor or Lessee in the
Modification Agreement shall prove materially false or misleading; or


 

         (g)     Exhibit A of the Lease Agreement is hereby amended and replaced
with Exhibit B attached hereto.

         Section 2.  Issuance of Taxable Bond.  Bondholder agrees, subject to
the terms and conditions hereof,to acquire the Taxable Bond in the amount of
$4,797,619.02 in exchange for the Bond; Lessor hereby agrees, subject to the
terms and condition hereof, to execute and deliver the Taxable Bond in exchange
for the Bond; and Lessee hereby agrees to continue to lease the Project from
Lessor pursuant to the terms of the Lease Agreement, as amended by this
Agreement. Upon receipt of the Taxable Bond, Bondholder shall surrender the Bond
to Lessor, and Lessor shall cancel the Bond.

         Section 3.  Conditions Precedent.  Bondholder’s agreement to exchange
the Bond for the Taxable Bond and to enter into this Agreement shall be subject
to the condition precedent that Bondholder shall have received all of the
following, each in form and substance acceptable to Bondholder:

        (a)     This Agreement, properly executed on behalf of Lessee and
Lessor;


        (b)     The First Amendment to Mortgage, Security Agreement, Assignment
of Leases and Rents and Fixture Filing and to Assignment of Rents and Leases
dated as of July 1, 2003 (the “Mortgage Amendment”), properly executed on behalf
of Lessee;


        (c)     The Taxable Bond, properly executed on behalf of Lessor;


        (d)     A certificate of the Secretary or an Assistant Secretary of
Lessee, certifying as to (i) the resolutions of the board of directors and, if
required, the shareholders of Lessee, authorizing the execution, delivery and
performance of this Agreement and the Mortgage Amendment and any related
documents, (ii) the bylaws of Lessee, and (iii) the signatures of the officers
or agents of Lessee authorized to execute and deliver this Agreement and the
Mortgage Amendment and other instruments, agreements and certificates on behalf
of Lessee;


        (e)     Currently certified copies of the Articles of Incorporation of
Lessee;


        (f)     A Certificate of Good Standing issued as to Lessee by the
Secretary of the State of the state of Lessee’s incorporation not more than
10 days prior to the date hereof;





3

--------------------------------------------------------------------------------


        (g)     An ordinance taken by or on behalf of Lessor to authorize the
transactions contemplated hereby;


        (h)     A mortgage modification endorsement to Bondholder’s existing
title policy relating to the Property;


        (i)     An opinion of counsel to Lessee, addressed to Bondholder and
Lessor, in form and substance acceptable to Bondholder and Lessor;


        (j)     An opinion of counsel to Lessor, addressed to Bondholder and
Lessee, in form and substance acceptable to Bondholder and Lessee;


         (k)     Payment to Bondholder of a documentation fee in the amount of
$8,500.00;


        (l)     Payment to Bondholder of a modification fee in the amount of
$47,976.19 to be applied as set forth in Bondholder’s proposal letter to Lessee
dated June 2, 2003; and


        (m)     Any other items required by Bondholder.


         Section 4.  Representations, Warranties and Covenants of
Lessor.  Lessor represents, warrants and covenants for the benefit of Bondholder
and Lessee that:

        (a)     The representations, warranties and covenants of Lessor
contained in the Lease Agreement are true and correct on and as of the Closing
Date as though made on and as of the Closing Date, except to the extent that
such representations and warranties relate solely to an earlier date or are
modified or deleted by this Agreement.


        (b)     Lessor is authorized under the Constitution and laws of the
State to execute and deliver the Taxable Bond and to enter into this Agreement
and the transactions contemplated hereby and to perform all of its obligations
hereunder.


        (d)     Lessor has duly authorized the execution and delivery of the
Taxable Bond and this Agreement under the terms and provisions of the resolution
of its governing body or by other appropriate official approval, and further
represents, covenants and warrants that all requirements have been met and
procedures have occurred in order to ensure the enforceability of the Taxable
Bond and this Agreement against Lessor, and Lessor has complied with such public
bidding requirements as may be applicable to the Taxable Bond and this
Agreement.


        (e)     The officer of Lessor executing the Taxable Bond and this
Agreement and any related documents has been duly authorized to execute and
deliver the Taxable Bond and this Agreement and such related documents under the
terms and provisions of an ordinance of Lessor’s governing body, or by other
appropriate official action.


  

        (f)     The Taxable Bond and this Agreement are legal, valid and binding
obligations of Lessor, enforceable in accordance with their respective terms,
except to the



4

--------------------------------------------------------------------------------


  

extent limited by bankruptcy, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights.


         Section 5.  Representations, Warranties and Covenants of Lessee.  
Lessee represents, warrants and covenants for the benefit of Bondholder and
Lessor that:

        (a)    The representations, warranties and covenants of Lessee contained
in the Lease Agreement and in the Certificate and Indemnity Agreement regarding
Hazardous Substances dated as of August 1, 2001 by Lessee for the benefit of
Bondholder are true and correct on and as of the Closing Date as though made on
and as of the Closing Date, except to the extent that such representations and
warranties relate solely to an earlier date or are modified or deleted by this
Agreement.


        (b)     Lessee has been fully authorized to execute and deliver this
Agreement and the Mortgage Amendment under the terms and provisions of the
resolution of its board of directors, or by other appropriate official approval,
and further represents, covenants and warrants that all requirements have been
met, and procedures have occurred in order to ensure the enforceability of this
Agreement and the Mortgage Amendment and this Agreement and Mortgage Amendment
have been duly authorized, executed and delivered.


        (c)     The officer of Lessee executing this Agreement and the Mortgage
Amendment and any related documents has been duly authorized to execute and
deliver this Agreement and the Mortgage Amendment and such related documents
under the terms and provisions of a resolution of Lessee’s board of directors.


        (d)     This Agreement and the Mortgage Amendment constitute valid and
legally binding obligations of Lessee, enforceable against Lessee in accordance
with their respective terms, except to the extent limited by bankruptcy,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights.


         Section 6.  Miscellaneous.  (a)   This Agreement can be waived,
modified, amended, terminated or discharged only explicitly in a writing signed
by Bondholder. A waiver signed by Bondholder shall be effective only in the
specific instance and for the specific purpose given. Mere delay or failure to
act shall not preclude the exercise or enforcement of any of Bondholder’s rights
or remedies.

        (b)     The obligation of Lessee to make the payments required under the
Lease Agreement, as amended by the terms hereof, and to make any payments due
hereunder and thereunder and to perform and observe the covenants and agreements
contained herein and therein shall be absolute and unconditional in all events,
without abatement, diminution, deduction, setoff or defense for any reason,
including (without limitation) any accident, condemnation, destruction or
unforeseen circumstances. Notwithstanding any dispute among Lessor, Lessee and
Bondholder, Lessee shall make all payments when due and shall not withhold any
payments pending final resolution of such dispute, nor shall Lessee assert any
right of set-off or counterclaim against its obligation to make such payments
required hereunder and under the Lease Agreement, as amended by the terms
hereof.




5

--------------------------------------------------------------------------------


        (c)     This Agreement shall be binding upon and inure to the benefit of
Lessor, Lessee and Bondholder and their respective heirs, representatives,
successors and assigns and shall take effect when signed by Lessor, Lessee and
Bondholder.

        (d)     This Agreement shall be governed by the substantive laws of the
State of Kansas.

        (e)     This Agreement shall not be construed to amend the Lease
Agreement, except as is expressly provided hereby, and the Lease Agreement is
hereby ratified and confirmed in all respects, and Lessee’s obligations
thereunder are not subject to any defense, counterclaim or offset.

        (f)     If any provision or application of this Agreement is held
unlawful or unenforceable in any respect, such illegality or unenforceability
shall not affect other provisions or applications which can be given effect and
this Agreement shall be construed as if the unlawful or unenforceable provision
or application had never been contained herein or prescribed hereby.

        (g)     This Agreement may be executed in several counterparts, each of
which shall be an original and all of which shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

        (h)     BONDHOLDER, LESSOR AND LESSEE HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF, DIRECTLY OR INDIRECTLY, THIS AGREEMENT, ANY OF THE RELATED DOCUMENTS, ANY
DEALINGS AMONG BONDHOLDER, LESSOR AND LESSEE RELATING TO THE SUBJECT MATTER OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED AMONG BONDHOLDER, LESSOR AND
LESSEE. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS). THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT,
ANY RELATED DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY RELATED TRANSACTIONS. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; EXECUTION PAGE FOLLOWS]










6

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the above date.

Bondholder: GENERAL ELECTRIC CAPITAL
CORPORATION          By:  GE CAPITAL PUBLIC FINANCE, INC.,
        as subservicer for and on
        behalf of General Electric Capital
        Corporation                        By:  /s/Bruce Gruys
        Title:  Vice President                   Lessor: THE UNIFIED GOVERNMENT
OF WYANDOTTE COUNTY/KANSAS CITY, KANSAS                By: /s/ Carol Marinovich
Name:  Carol Marinovich
Title:  Mayor/CEO



Attest:

By: /s/ Kathy Kovac
Name:  Kathy Kovac
Title:  Unified Government Clerk



Lessee: MGP INGREDIENTS, INC., f/k/a
MIDWEST GRAIN PRODUCTS, INC.                By: /s/ Brian T. Cahill
Title:  Vice President/CFO




[EXECUTION PAGE OF FIRST AMENDMENT TO LEASE AGREEMENT
AND MODIFICATION AGREEMENT]






7

--------------------------------------------------------------------------------



EXHIBIT A TO FIRST AMENDMENT TO LEASE AGREEMENT
AND MODIFICATION AGREEMENT


FORM OF TAXABLE BOND

$4,797,619.02
The Unified Government of Wyandotte County/Kansas City, Kansas
Taxable Industrial Development Revenue Bond
(MGP Ingredients, Inc. Project)
Series 2003

No.:  R-2          $4,797,619.02

Maturity Date Interest Rate September 1, 2008 5.26%

         THE UNIFIED GOVERNMENT OF WYANDOTTE COUNTY/KANSAS CITY, KANSAS, a
municipal corporation created and validly existing under the laws of the State
of Kansas (hereafter referred to as “Lessor”), for value received, hereby
promises to pay General Electric Capital Corporation, 8400 Normandale Lake
Boulevard, Suite 470, Minneapolis, Minnesota 55437, or to registered assigns,
but solely from the Lease Payments hereinafter described, the principal sum of

FOUR MILLION SEVEN HUNDRED NINETY-SEVEN THOUSAND
SIX HUNDRED NINETEEN AND 02/100 DOLLARS

in any coin or currency of the United States of America which on the date of
payment thereof is the legal tender for the payment of public and private debts,
and to pay, solely from such Lease Payments, in like coin and currency, interest
on the principal sum from the date hereof, such interest to be at the rates, and
all such payments of interest, principal or interest and principal to be payable
at the time and place, in the amounts and in accordance with the terms set forth
in that certain Lease Agreement dated as of August 1, 2001, as amended and
modified by the First Amendment to Lease Agreement and Modification Agreement
dated as of July 1, 2003 (the “Lease Agreement”), among Lessor, General Electric
Capital Corporation, as successor-in-interest to GE Capital Public Finance,
Inc., and MGP Ingredients, Inc., f/k/a Midwest Grain Products, Inc. (“Lessee”).
All terms used herein in capitalized form and not otherwise defined herein shall
have the meanings ascribed thereto in the Lease Agreement.

         This Bond is payable as to principal and prepayment premium, if any,
solely from Lease Payments to be made by Lessee and is secured by, among other
things, a lien on the Project financed pursuant to the Lease Agreement.

         This Bond shall not represent or constitute a debt or pledge of the
faith and credit of Lessor, and this Bond is payable solely from the revenues
pledged therefor pursuant to the Lease Agreement, and no moneys of Lessor raised
by taxation shall be obligated or pledged for the payment of Lease Payments or
any other amounts due under this Bond.






--------------------------------------------------------------------------------


         This Bond is subject to prepayment upon the terms and conditions set
forth in the Lease Agreement.

         It is hereby certified, recited and declared that all acts, conditions
and things required to exist to happen and to be performed precedent to and in
the issuance of this Bond exist, have happened and have been performed in
regular and due form and time as required by the Constitution and laws of the
State of Kansas applicable thereto and that the issuance of this Bond is in full
compliance with all Constitutional and statutory limitations, provisions and
restrictions.

         IN WITNESS WHEREOF, THE UNIFIED GOVERNMENT OF WYANDOTTE COUNTY/KANSAS
CITY, KANSAS has issued this Bond and has caused the same to be signed by the
signature of its authorized representative this __ day of _________, 2003.


   THE UNIFIED GOVERNMENT OF
WYANDOTTE COUNTY/KANSAS CITY, KANSAS


By:    _________________________
Name:_________________________
Its: Mayor/CEO

[SEAL]

ATTEST:


By:    _________________________
Name:_________________________
Title:  Unified Government Clerk







[EXECUTION PAGE OF BOND]









A-2

--------------------------------------------------------------------------------


ASSIGNMENT

         FOR VALUE RECEIVED, the undersigned ________________________ (the
"Transferor") hereby sells, assigns and transfers unto
_____________________________ (the "Transferee")

PLEASE INSERT SOCIAL SECURITY OR
OTHER IDENTIFYING NUMBER OF TRANSFEREE

______________________________________________________

the within Bond and all rights thereunder, and hereby irrevocably constitutes
and appoints _________ as attorney to register the transfer of the within Bond
on the books kept for registration of transfer thereof, with full power of
substitution in the premises.



Date:
Signature Guaranteed:

_____________________________

NOTICE: Signature(s) must be guaranteed by an eligible guarantor institution
which is a member of a recognized signature guarantee program, i.e., Securities
Transfer Agents Medallion Program (STAMP), Stock Exchanges Medallion Program
(SEMP) or New York Stock Exchange Medallion Signature Program.

         NOTICE:  No transfer will be registered and no new Bond will be issue
in the name of the Transferee, unless the signature(s) to this assignment
correspond(s) with the name as it appears on the face of the within Bond in
every particular, without alteration or enlargement or any change whatever and
the Social Security or Federal Employer Identification Number of the Transferee
is supplied.















A-3

--------------------------------------------------------------------------------



EXHIBIT B TO FIRST AMENDMENT TO LEASE AGREEMENT
AND MODIFICATION AGREEMENT


SCHEDULE OF LEASE PAYMENTS

Interest Rate 7/1/03 — 7/16/03: 5.23% Tax-exempt Interest Rate thereafter: 5.26%
Taxable

Payment Payment Lease Principal Interest Principal Prepayment Date Number
Payment Component Component Balance* Amount*   7/1/2003    - - - 4,797,619.02
4,893,571.40   8/1/2003   1 98,346.55 77,380.95 20,965.60 4,720,238.07
4,814,642.83   9/1/2003   2 98,071.33 77,380.95 20,690.38 4,642,857.12
4,735,714.26 10/1/2003   3 97,732.14 77,380.95 20,351.19 4,565,476.17
4,656,785.69 11/1/2003   4 97,392.95 77,380.95 20,012.00 4,488,095.22
4,577,857.12 12/1/2003   5 97,053.77 77,380.95 19,672.82 4,410,714.27
4,498,928.56   1/1/2004   6 96,714.58 77,380.95 19,333.63 4,333,333.32
4,419,999.99   2/1/2004   7 96,375.39 77,380.95 18,994.44 4,255,952.37
4,341,071.42   3/1/2004   8 96,036.21 77,380.95 18,655.26 4,178,571.42
4,262,142.85   4/1/2004   9 95,697.02 77,380.95 18,316.07 4,101,190.47
4,183,214.28   5/1/2004 10 95,357.83 77,380.95 17,976.88 4,023,809.52
4,104,285.71   6/1/2004 11 95,018.65 77,380.95 17,637.70 3,946,428.57
4,025,357.14   7/1/2004 12 94,679.46 77,380.95 17,298.51 3,869,047.62
3,946,428.57   8/1/2004 13 94,340.28 77,380.95 16,959.33 3,791,666.67
3,867,500.00   9/1/2004 14 94,001.09 77,380.95 16,620.14 3,714,285.72
3,788,571.43 10/1/2004 15 93,661.90 77,380.95 16,280.95 3,636,904.77
3,709,642.87 11/1/2004 16 93,322.72 77,380.95 15,941.77 3,559,523.82
3,630,714.30 12/1/2004 17 92,983.53 77,380.95 15,602.58 3,482,142.87
3,551,785.73   1/1/2005 18 92,644.34 77,380.95 15,263.39 3,404,761.92
3,472,857.16   2/1/2005 19 92,305.16 77,380.95 14,924.21 3,327,380.97
3,393,928.59   3/1/2005 20 91,965.97 77,380.95 14,585.02 3,250,000.02
3,315,000.02   4/1/2005 21 91,626.78 77,380.95 14,245.83 3,172,619.07
3,236,071.45   5/1/2005 22 91,287.60 77,380.95 13,906.65 3,095,238.12
3,157,142.88   6/1/2005 23 90,948.41 77,380.95 13,567.46 3,017,857.17
3,078,214.31   7/1/2005 24 90,609.22 77,380.95 13,228.27 2,940,476.22
2,999,285.74   8/1/2005 25 90,270.04 77,380.95 12,889.09 2,863,095.27
2,920,357.18   9/1/2005 26 89,930.85 77,380.95 12,549.90 2,785,714.32
2,841,428.61 10/1/2005 27 89,591.66 77,380.95 12,210.71 2,708,333.37
2,735,416.70 11/1/2005 28 89,252.48 77,380.95 11,871.53 2,630,952.42
2,657,261.94 12/1/2005 29 88,913.29 77,380.95 11,532.34 2,553,571.47
2,579,107.18   1/1/2006 30 88,574.10 77,380.95 11,193.15 2,476,190.52
2,500,952.43   2/1/2006 31 88,234.92 77,380.95 10,853.97 2,398,809.57
2,422,797.67   3/1/2006 32 87,895.73 77,380.95 10,514.78 2,321,428.62
2,344,642.91   4/1/2006 33 87,556.55 77,380.95 10,175.60 2,244,047.67
2,266,488.15   5/1/2006 34 87,217.36 77,380.95   9,836.41 2,166,666.72
2,188,333.39   6/1/2006 35 86,878.17 77,380.95   9,497.22 2,089,285.77
2,110,178.63   7/1/2006 36 86,538.99 77,380.95   9,158.04 2,011,904.82
2,032,023.87   8/1/2006 37 86,199.80 77,380.95   8,818.85 1,934,523.87
1,953,869.11   9/1/2006 38 85,860.61 77,380.95   8,479.66 1,857,142.92
1,875,714.35


--------------------------------------------------------------------------------


10/1/2006 39 85,521.43 77,380.95   8,140.48 1,779,761.97 1,779,761.97 11/1/2006
40 85,182.24 77,380.95   7,801.29 1,702,381.02 1,702,381.02 12/1/2006 41
84,843.05 77,380.95   7,462.10 1,625,000.07 1,625,000.07   1/1/2007 42 84,503.87
77,380.95   7,122.92 1,547,619.12 1,547,619.12   2/1/2007 43 84,164.68 77,380.95
  6,783.73 1,470,238.17 1,470,238.17   3/1/2007 44 83,825.49 77,380.95
  6,444.54 1,392,857.22 1,392,857.22   4/1/2007 45 83,486.31 77,380.95
  6,105.36 1,315,476.27 1,315,476.27   5/1/2007 46 83,147.12 77,380.95
  5,766.17 1,238,095.32 1,238,095.32   6/1/2007 47 82,807.93 77,380.95
  5,426.98 1,160,714.37 1,160,714.37   7/1/2007 48 82,468.75 77,380.95
  5,087.80 1,083,333.42 1,083,333.42   8/1/2007 49 82,129.56 77,380.95
  4,748.61 1,005,952.47 1,005,952.47   9/1/2007 50 81,790.37 77,380.95
  4,409.42    928,571.52    928,571.52 10/1/2007 51 81,451.19 77,380.95
  4,070.24    851,190.57    851,190.57 11/1/2007 52 81,112.00 77,380.95
  3,731.05    773,809.62    773,809.62 12/1/2007 53 80,772.82 77,380.95
  3,391.87    696,428.67    696,428.67   1/1/2008 54 80,433.63 77,380.95
  3,052.68    619,047.72    619,047.72   2/1/2008 55 80,094.44 77,380.95
  2,713.49    541,666.77    541,666.77   3/1/2008 56 79,755.26 77,380.95
  2,374.31    464,285.82    464,285.82   4/1/2008 57 79,416.07 77,380.95
  2,035.12    386,904.87    386,904.87   5/1/2008 58 79,076.88 77,380.95
  1,695.93    309,523.92    309,523.92   6/1/2008 59 78,737.70 77,380.95
  1,356.75    232,142.97    232,142.97   7/1/2008 60 78,398.51 77,380.95
  1,017.56    154,762.02    154,762.02   8/1/2008 61 78,059.32 77,380.95
     678.37      77,381.07      77,381.07   9/1/2008 62   77,720.26   77,381.07
     339.19                0.00                0.00       5,459,986.31     
4,797,619.02      662,367.29         

* After payment of Lease Payment due on such date